427 F.2d 714
In re GRAND JURY INVESTIGATION.Appeal of Stanford FRANK, Witness.
No. 19022.
United States Court of Appeals, Third Circuit.
Argued June 19, 1970.

Appeal from the United States District Court for the Eastern District of Pennsylvania.
Victor Wright, Fox, Rothschild, O'Brien & Frankel, Philadelphia, Pa., for appellant.
David E. Abrahamsen, Department of Justice, Philadelphia, Pa., for appellee.
Before BIGGS, STALEY and ADAMS, Circuit Judges.
OPINION OF THE COURT
PER CURIAM.


1
In the light of Cobbledick v. United States, 309 U.S. 323, 60 S.Ct. 540, 84 L. Ed. 783 (1940), we find the order appealed from not to be a final decision under Section 1291, 28 U.S.C. Accordingly, the motion for supersedeas will be denied.